United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-2958
                                     ___________

John A. Carson,                         *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Jo Anne B. Barnhart, Commissioner       * Western District of Arkansas.
of Social Security Administration,      *
                                        *       [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                               Submitted: October 6, 2006
                                  Filed: October 19, 2006
                                   ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

        John Carson appeals the district court’s1 order affirming the denial of disability
insurance benefits. Following careful review, we conclude that substantial evidence
in the record as a whole, including hearing testimony of a vocational expert, supported
the administrative law judge’s (ALJ’s) finding that Carson, though unable to perform


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
his past relevant work as a hair stylist, was not disabled within the meaning of the
Social Security Act because he retained the residual functional capacity (RFC) to
perform certain sedentary jobs which existed in significant numbers in the local and
national ecomony. See Dixon v. Barnhart, 353 F.3d 602, 604-05 (8th Cir. 2003)
(standard of review; substantial evidence is evidence that reasonable person would
find adequate to support decision); Goff v. Barnhart, 421 F.3d 785, 790, 794 (8th Cir.
2005) (if claimant cannot perform past work, Commissioner must prove claimant
retains RFC to do other kinds of work existing in substantial numbers in national
economy; vocational expert’s testimony based on properly phrased hypothetical
question constitutes substantial evidence). In addition, the ALJ offered valid reasons
for discounting Carson’s subjective complaints of pain to the extent alleged, see Goff,
421 F.3d at 792 (this court will not disturb decision of ALJ who considers, but for
good cause expressly discredits, claimant’s complaints of disabling pain), and for
discounting physicians’ unsupported or inconsistent opinions about Carson’s inability
to work, see Prosch v. Apfel, 201 F.3d 1010, 1013 (8th Cir. 2000) (treating
physician’s opinion, though normally entitled to great weight, does not automatically
control and may be discounted or disregarded where inconsistencies undermine
credibility of such opinion).

      Accordingly, we affirm. See 8th Cir. R. 47B.

                       ______________________________




                                         -2-